               UNITED STATES DISTRICT COURT FOR
               THE MIDDLE DISTRICT OF TENNESSEE,
                      NASHVILLE DIVISION
                          JUDGMENT IN A CIVIL CASE

RICHARD HANSON,                     )
                                    )
VS.                                 ) CASE #: 3:18-CV-524
                                    )
JOHN MCBRIDE, JAM PRODUCTIONS, INC. )
                                    )
d/b/a BLACKBIRD STUDIOS             )



      " Jury Verdict. This action came before the Court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict as reflected in the verdict
      form filed on February 14, 2020 (Docket No. 83).

      The jury found that the plaintiff proved by a preponderance of the evidence that he
      was terminated on June 6, 2017 because he engaged in protected opposition related to
      actual or reasonably believed violations of the Fair Labor Standards Act.

      The jury found by a preponderance of the evidence that the plaintiff is entitled to back pay
      damages to be paid by the defendants in the amount of $59,242.

      The jury found by a preponderance of the evidence that the plaintiff is entitled to
      compensatory damages to be paid by the defendants in the amount of $100,000.


      IT IS ORDERED AND ADJUDGED.


                                            KIRK DAVIES, CLERK

DATE: February 14, 2020                     /s/ Katheryn Beasley
                                            BY KATHERYN BEASLEY
                                            DEPUTY CLERK
